Title: From George Washington to John Dagworthy, 13 July 1758
From: Washington, George
To: Dagworthy, John

 

Sir
Fort Cumberland 13th July 1758

Your Letter came to hand just as I was seeking a Messenger to go to you, with an acct of the murder of two People by a Party of the Enemy on the Road, a Mile from this. I dare say I need not recommend watchfulness to a Person so sensible of the necessity of it as you are—but I hope notwithstanding, that you will cause the greatest vigilance to be observd by all under your Command, as we are certain the Enemy are about, and have taken a Prisoner from Us.
It is not in my power to assist you with any of those Tools you ask for—I shall however acquaint Colo. Bouquet this Night with yr wants pr express—I must entreat you not to suffer small Parties to straggle from you—from the signs we have seen the Enemy are not numerous—but this is no certain way of judging of danger. I am Sir Yr Most Obedt Hble Servt.

Go: Washington

